Exhibit 10.2

 

Execution Version

 

 

SONIC CAPITAL LLC,
SONIC INDUSTRIES LLC,
AMERICA’S DRIVE-IN BRAND PROPERTIES LLC,
AMERICA’S DRIVE-IN RESTAURANTS LLC,
SRI REAL ESTATE HOLDING LLC
and
SRI REAL ESTATE PROPERTIES LLC,
each as Co-Issuer

 

 

and

 

 

CITIBANK, N.A.,
as Trustee and Securities Intermediary

 

 

 

 

 

FIFTH SUPPLEMENT

Dated as of February 1, 2018

to the

BASE INDENTURE

Dated as of May 20, 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 



FIFTH SUPPLEMENT TO BASE INDENTURE

 

FIFTH SUPPLEMENT, dated as of February 1, 2018 (this “Fifth Supplement”), to the
Base Indenture, dated as of May 20, 2011, as supplemented by the First
Supplement to the Base Indenture, dated as of July 21, 2012, the Second
Supplement to the Base Indenture, dated as of April 12, 2016, the Third
Supplement to the Base Indenture, dated as of May 17, 2016 and the Fourth
Supplement to the Base Indenture, dated as of February 1, 2018 (as further
amended, supplemented or otherwise modified from time to time, the “Base
Indenture”), by and among SONIC CAPITAL LLC, a Delaware limited liability
company (the “Master Issuer”), SONIC INDUSTRIES LLC, a Delaware limited
liability company (the “Franchise Assets Holder”), AMERICA’S DRIVE-IN BRAND
PROPERTIES LLC, a Kansas limited liability company (the “IP Holder”), AMERICA’S
DRIVE-IN RESTAURANTS LLC, a Delaware limited liability company (“ADR”), SRI REAL
ESTATE HOLDING LLC, a Delaware limited liability company (“SRI Real Estate
Holdco”), SRI REAL ESTATE PROPERTIES LLC, a Delaware limited liability company
(“SRI Real Estate Assets Holder” and together with the Master Issuer, the
Franchise Assets Holder, the IP Holder, ADR and SRI Real Estate Holdco,
collectively, the “Co-Issuers” and each, a “Co-Issuer”), each as a Co-Issuer,
and CITIBANK, N. A., a national banking association, as trustee (in such
capacity, the “Trustee”), and as securities intermediary.

 

W I T N E S S E T H:

 

WHEREAS, Section 13.2(a) of the Base Indenture provides, among other things,
that the Co-Issuers and the Trustee, with the consent of the Control Party (at
the direction of the Controlling Class Representative) and with the consent of
the affected Noteholders and, if applicable, each other affected Secured Party,
may at any time, and from time to time, make amendments, waivers and other
modifications to the Base Indenture;

 

WHEREAS, the Co-Issuers and the Trustee wish to amend the Base Indenture as set
forth herein;

 

WHEREAS, the Co-Issuers have duly authorized the execution and delivery of this
Fifth Supplement;

 

WHEREAS, the Control Party is willing to provide its written consent (in
accordance with the terms and conditions of the Base Indenture) to the execution
of this Fifth Supplement; and

 

WHEREAS, the holders of the Series 2018-1 Senior Notes have consented to the
terms of the amendments to the Base Indenture set forth herein;

 

NOW, THEREFORE, in consideration of the provisions, covenants and the mutual
agreements herein contained, the parties hereto agree as follows:

2



ARTICLE I
Definitions

 

Unless otherwise defined herein, capitalized terms used herein (including the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Definitions List attached to the Base Indenture as Annex A (as such
Definitions List may be amended, supplemented or otherwise modified from time to
time in accordance with the provisions of the Base Indenture (the “Base
Indenture Definitions List”)).

 

ARTICLE II
AMENDMENTS

 

Section 2.1            Definitions.

 

(a)                Definition of “Eligible Assets”. The following definition of
“Eligible Assets” is hereby added to the Base Indenture Definitions List in
alphabetical order:

 

“Eligible Assets” means any real property or other asset useful to the
Securitization Entities in the operation of their business or assets, including,
without limitation, (i) capital assets, capital expenditures, renovations and
improvements and (ii) assets intended to generate revenue for the Securitization
Entities.

 

(b)               Definition of “Eligible Real Estate Assets”. The definition of
“Eligible Real Estate Assets” in the Base Indenture Definitions List is hereby
deleted in its entirety:

 

“Eligible Real Estate Assets” means real property that is leased by ADR or the
SRI Real Estate Assets Holder to a Sonic Partnership, SRI, ADR or any other
Co-Issuer (or any of their respective subsidiaries) to be used in connection
with the operation of a Company-owned Drive-In.

 

(c)                Definition of Interim Management Fee. The definition of
“Interim Management Fee” in the Base Indenture Definitions List is hereby
amended by inserting the double underlined text in the following paragraph:

 

“Interim Management Fee” means for each Interim Allocation Date with respect to
any Monthly Collection Period an amount equal to (1) either (X) the product of
(a) the sum of (i) $10,850,000, plus (ii) $650,000 for every 100 Open Drive-Ins
(other than Contributed Company-owned Drive-Ins) as of the last day of the
immediately preceding Monthly Collection Period (the amount in this clause (a)
subject to a 2% increase as of each anniversary of the Closing Date), multiplied
by (b) 1/12, multiplied by (c) a fraction, the numerator of which is equal to
the number of days in the Interim Collection Period immediately preceding such
Interim Allocation Date and the denominator of which is the number of days in
such Monthly Collection Period or (Y) an amount determined by another formula
notified by the Master Issuer in writing to the Trustee and the Control Party;
provided that (a) the Master Issuer or the Manager certifies to the Trustee and
the Control Party that such other formula was determined in consultation with
the Back-Up Manager, (b) after delivering such notification, the Master Issuer
will disclose the then-applicable formula in subsequent Monthly

3



Noteholders’ Statements and (c) the Master Issuer or the Manager delivers
written confirmation to the Trustee and the Control Party that the Rating Agency
Condition with respect to each Series of Notes Outstanding has been satisfied
with respect to such new formula plus (2) any increase in the “Interim
Management Fee” subsequent to any Company-owned Drive-In Contribution, to
account for the management of the related Contributed Company-owned Drive-Ins,
which satisfies the Rating Agency Condition (for avoidance of doubt, any
increase set forth in this clause (2) shall not require any amendment to any
Related Document).  For the avoidance of doubt, the Interim Management Fee may
also be amended in accordance with the amendment provisions in Section 8.2 of
the Base Indenture.

 

(d)               Definition of Real Estate Asset Disposition Proceeds
Prepayment Amount. The definition of “Real Estate Asset Disposition Proceeds
Prepayment Amount” in the Base Indenture Definitions List is hereby amended by
deleting the stricken text and inserting the double underlined text in the
following paragraph:

 

“Real Estate Asset Disposition Proceeds Prepayment Amount” means any Real Estate
Asset Disposition Proceeds received in any fiscal year in excess of the Real
Estate Asset Disposition Threshold that the Co-Issuers have elected not to
Reinvest within two (2) months prior to and/or within 365 calendar days of
following the disposition giving rise to such proceeds.

 

(e)                Definition of Reinvested. The definition of “Reinvested” in
the Base Indenture Definitions List is hereby amended by deleting the stricken
text and inserting the double underlined text in the following paragraph:

 

“Reinvested”, and any derivatives thereof, means with respect to the use of
proceeds from any Real Estate Asset Disposition in accordance with Section 8.16
of the Base Indenture to purchase an Eligible Real Estate Asset, the date on
which any Co-Issuer ADR or SRI Real Estate Assets Holder, as the case may be,
enters into a legally binding contract to purchase an Eligible Real Estate
Asset; provided, however, if the closing with respect to such contact contract
does not occur within 180 days after the execution of such contract or if such
contract is terminated, then the Real Estate Assets Disposition Proceeds that
were to be used in connection with such purchase shall be (a) promptly deposited
into the Collection Account if such Real Estate Asset Disposition Proceeds are
below the Real Estate Asset Disposition Threshold or (b) used to prepay the
Outstanding Principal Amount of any Notes Outstanding if such Real Estate Asset
Disposition Proceeds are at or above the Real Estate Asset Disposition
Threshold, in each case, in accordance with Section 8.16 of the Base Indenture.

 

Section 2.2            Amendments, Modifications, Supplements and WaiversActions
under the Collateral Documents and Related Documents (Section 8.7 of the Base
Indenture). The first paragraph in subsection 8.7(d) of the Base Indenture is
hereby amended by inserting the double underlined text in the following clause:

 

(d) Each Co-Issuer agrees that it will not, and will cause each Securitization
Entity that is a Subsidiary of such Co-Issuer not to, without the

4



prior written consent of the Control Party, amend, modify, waive, supplement,
terminate or surrender, or agree to any amendment, modification, supplement,
termination, waiver or surrender of, the terms of any of the Related Documents;
provided, however, that the Securitization Entities may agree to any amendment,
modification, supplement or waiver of any such term of any Related Document
without any such consent (x) to the extent permitted under the terms of such
other Related Documents, (y) as contemplated by Section 13.1 or (z) as follows:

 

(b)               With Consent of the Controlling Class Representative of the
Noteholders (Section 13.2(a) of the Base Indenture). Section 13.2(a) of the Base
Indenture is hereby amended by inserting the double underlined text in the
following clause:

 

(a)         Except as provided in Section 13.1 and in Section 13.2(d), the
provisions of this Base Indenture, the G&C Agreement, any Supplement and any
other Indenture Document to which the Trustee is a party (unless otherwise
provided in such Supplement) may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing in a Supplement
and consented to in writing by the Control Party (at the direction of the
Controlling Class Representative). Notwithstanding the foregoing:

 

(c)                (Subsection 13.2(d) of the Base Indenture). The following
subsection 13.2(d) is hereby added to the Base Indenture after subsection
13.2(c):

 

(d)         Notwithstanding anything to the contrary herein, in addition to any
amendment, modification or waiver effected in accordance with the provisions of
Section 13.1 or Section 13.2(a), the provisions of this Base Indenture or any
Series Supplement may be amended, modified or waived in writing by the Master
Issuer and the Trustee with the consent of the Noteholders required therefor
pursuant to the related Variable Funding Note Purchase Agreements (but without
the consent of any other Person), if such amendment, modification or waiver is
with respect to any of the terms of the Base Indenture or such Series
Supplement, as applicable, relating to a Series of Class A-1 Notes; provided,
however, no such amendment may adversely affect (x) the Trustee without the
Trustee’s prior consent or (y) the Servicer without the Servicer’s prior
consent; provided, further, that no such amendment may change the text of the
provisions of the Priority of Payments or Section 5.12.

 

Section 2.3            Notes Issuable in Series (Section 2.2 of the Base
Indenture). Subsections 2.2(b)(vi)(A) and 2.2(b)(vi)(B) of the Base Indenture
are hereby amended by deleting the stricken text and inserting the double
underlined text as follows:

 

(vii) one or more Officer’s Certificates dated as of the applicable Series
Closing Date to the effect that:

 

(A)      the Senior ABS Leverage Ratio as of the applicable Series Closing Date
is equal to or less than 5.5x 6.5x after giving effect to the issuance of the
new Series of Notes;

5



(B)       the Holdco Leverage Ratio is equal to less than 6.5x 7.0x after giving
effect to the issuance of the new Series of Notes;

 

Section 2.4            Real Estate Asset Dispositions.

 

(a)               Application of Interim Collections on Interim Allocation Dates
(Section 5.13(c) of the Base Indenture). Section 5.13(c) of the Base Indenture
is hereby amended by deleting the stricken text and inserting the double
underlined text as follows:

 

(c)         Real Estate Asset Disposition Proceeds Prepayment Amount. Any Real
Estate Asset Disposition Proceeds Prepayment Amount shall be applied by the
Master Issuer no later than the first Interim Allocation Date following the
365th day after the related disposition to repay any outstanding Debt Service
Advances and Collateral Protection Advances made by the Trustee and interest
thereon; then to repay any outstanding Debt Service Advances and Collateral
Protection Advances made by the Servicer and interest thereon; and then to repay
any outstanding Manager Advances and interest thereon; and to the extent any
Real Estate Disposition Proceeds Prepayment Amounts are available after making
such payments, the remaining amount will be applied by the Master Issuer on such
Interim Allocation Date, prior to the application of the Priority of Payments,
in the following order of priority: first, if a Class A-1 Senior Notes
Amortization Event is continuing, to allocate to the Senior Notes Principal
Payments Account an amount up to the Outstanding Principal Amount under all
Class A-1 Senior Notes affected by such Class A-1 Senior Notes Amortization
Event on a pro rata basis based on Commitment Amounts; second, to allocate to
the Senior Notes Principal Payments Account an amount up to the Outstanding
Principal Amount of all Senior Notes of all Series other than Class A-1 Senior
Notes on a pro rata basis based on Outstanding Principal Amounts thereof; third,
provided clause first does not apply, to allocate to the Senior Notes Principal
Payments Account an amount up to the Outstanding Principal Amount under all
Class A-1 Senior Notes of all Series on a pro rata basis based on Commitment
Amounts; and fourth, to allocate to the applicable Principal Payments Account an
amount up to the Outstanding Principal Amount of all other Classes of Notes
sequentially in alphabetical order on a pro rata basis based on Outstanding
Principal Amounts thereof across the Classes of all Series with the same
alphabetical designation. Any Real Estate Disposition Proceeds Prepayment Amount
allocated to a Principal Payments Account on any Interim Allocation Date shall
be applied as prepayments on the following Payment Date in accordance with
Section 5.14(f), Section 5.14(i) and Section 5.14(l). In connection with any
such prepayment of principal, each applicable Scheduled Principal Payment Amount
relating to the Class of Notes receiving such prepayment shall be ratably
reduced. Any Real Estate Asset Disposition Proceeds below the Real Estate Asset
Disposition Threshold that the Co-Issuers have elected not to Reinvest in
Eligible Assets within two (2) months prior to and/or within 365 days following
of the disposition giving rise to such proceeds shall be deposited into the
Collection Account and applied pursuant to the Priority of Payments set forth in
Section 5.13(a).

6



(b)              Asset Dispositions (Section 8.16(a)(i) of the Base Indenture).
Section 8.16(a)(i) of the Base Indenture is hereby amended by deleting the
stricken text and inserting the double underlined text as follows:

 

(i)         any Real Estate Asset Dispositions (including, for avoidance of
doubt, any Contributed Company-owned Drive-In Dispositions); provided that (A)
during each fiscal year of the Co-Issuers, all Real Estate Asset Disposition
Proceeds received during such fiscal year and prior to the commencement of a
Rapid Amortization Period up to and including the Real Estate Asset Disposition
Threshold shall be deposited into the Collection Account unless the Co-Issuers
elect to Reinvest such proceeds in Eligible Real Estate Assets within two (2)
months prior to and/or within 365 days of following the date of such Real Estate
Asset Disposition; provided that any Real Estate Asset Disposition Proceeds
being held for reinvestment in accordance with this clause (A) shall remain the
property of a Securitization Entity, shall be held in the Concentration Account
and shall not be distributed or transferred to any other entity that is not a
Securitization Entity, (B) during each fiscal year of the Co-Issuers, all Real
Estate Asset Disposition Proceeds Prepayment Amounts received during such fiscal
year and prior to the commencement of a Rapid Amortization Period in excess of
the Real Estate Asset Dispositions Threshold shall be used to prepay the
Outstanding Principal Amount (to the extent of such proceeds) of any Notes
Outstanding in accordance with the Indenture unless the Co-Issuers elect to
Reinvest such proceeds in Eligible Real Estate Assets within two (2) months
prior to and/or within 365 days offollowing the date of such Real Estate Asset
Disposition; provided that any Real Estate Asset Disposition Proceeds being held
for reinvestment in accordance with this clause (B) shall remain the property of
a Securitization Entity, shall be held in the Concentration Account and shall
not be distributed or transferred to any other entity that is not a
Securitization Entity and (C) all Real Estate Asset Disposition Proceeds
received on or following the commencement of a Rapid Amortization Period shall
be deposited into the Collection Account;

 

(c)                With Consent of the Controlling Class Representative or the
Noteholders. (Section 13.2(a)(iii) of the Base Indenture). Section 13.2(a)(iii)
of the Base Indenture is hereby amended by

 

(iii)         any amendment, waiver or other modification that would (A) extend
the due date for, or reduce the amount of any scheduled repayment or prepayment
of principal of, premium, if any, or interest on any Note or of the other
Obligations (or reduce the principal amount of, premium, if any, or rate of
interest on any Note and the other Obligations); provided that the Controlling
Class Representative shall have the option, in its sole discretion, to waive the
requirement set forth in Section 8.16(a) that Real Estate Asset Disposition
Proceeds described in clause (i) of such Section be Reinvested in Eligible
Assets within two (2) months prior to and/or within 365 days of following the
applicable Real Estate Asset Disposition; (B) affect adversely the interests,
rights or obligations of any Noteholder or any other Secured Party individually
in comparison to any other Noteholder or any other Secured Party; (C) change the
provisions of the Indenture relating to the application of collections on, or
the proceeds of the sale of, the Collateral, including, without limitation, the
Priority of Payments; provided that the Controlling Class Representative shall
have the option, in its sole

7



discretion, to amend or otherwise modify the number of days in each Interim
Collection Period and the percentage of amounts that are allocated on each
Interim Allocation Date pursuant to the definitions of “Class A-1 Senior Notes
Accrued Monthly Commitment Fee Amount,” “Class A-1 Senior Notes Accrued Monthly
Interest Amount,” “Senior Notes Accrued Monthly Interest Amount,” “Senior Notes
Accrued Monthly Post-ARD Contingent Interest Amount,” “Senior Notes Accrued
Scheduled Principal Payments Amount,” “Subordinated Notes Accrued Monthly
Interest Amount,” “Subordinated Notes Accrued Monthly Post-ARD Contingent
Interest Amount” or “Subordinated Notes Accrued Scheduled Principal Payments
Amount”; (D) change any place of payment where, or the coin or currency in
which, any Notes and the other Obligations or the interest thereon is payable;
(E) impair the right to institute suit for the enforcement of the provisions of
the Indenture requiring the application of funds available therefor, as provided
in Article V, to the payment of any such amount due on the Notes and the other
Obligations on or after the respective due dates thereof; (F) subject to the
ability of the Control Party (acting at the direction of the Controlling Class
Representative) to waive certain events as set forth in Section 9.7, amend or
otherwise modify any of the following definitions: “Default,” “Event of
Default,” “Potential Rapid Amortization Event” or “Rapid Amortization Event” (as
defined in the Base Indenture or any applicable Series Supplement) or (G) amend,
waive or otherwise modify this Section 13.2, shall require the consent of each
affected Noteholder and each other affected Secured Party; and

 

ARTICLE III
Effective date; implementation date

 

The provisions of this Fifth Supplement shall be effective upon execution and
delivery of this instrument by the parties hereto, with the consent of the
Control Party and the delivery of the Opinion of Counsel and Officer’s
Certificate described in Section 13.3 of the Base Indenture. Notwithstanding the
foregoing sentence, Article II of this Fifth Supplement shall become operative
only upon the payment in full of the Outstanding Principal Amount of the Series
2013-1 Class A-2 Notes (as such term is defined in the Series 2013-1 Supplement,
dated as of July 18, 2013, to the Base Indenture, entered into by and among the
Co-Issuers and Citibank, N.A., as the Trustee and as Series 2013-1 Securities
Intermediary) and the Series 2016-1 Class A-1 Notes and the Series 2016-1 Class
A-2 Notes (as such terms are defined in the Series 2016-1 Supplement, dated as
of May 17, 2016, to the Base Indenture, entered into by and among the Co-Issuers
and Citibank, N.A., as the Trustee and as Series 2016-1 Securities Intermediary)
(such date, the “Implementation Date”). Except as expressly set forth or
contemplated in this Fifth Supplement, the terms and conditions of the Base
Indenture shall remain in place and not be altered, amended or changed in any
manner whatsoever, except by any further amendment to the Base Indenture made in
accordance with the terms of the Base Indenture, as amended by this Fifth
Supplement.

 

ARTICLE IV
GENERAL

 

Section 4.1            Binding Effect. This Fifth Supplement shall inure to the
benefit of and be binding on the respective successors and assigns of the
parties hereto, each Noteholder and each other Secured Party.

8



Section 4.2            Counterparts. The parties to this Fifth Supplement may
sign any number of copies of this Fifth Supplement. Each signed copy shall be an
original, but all of them together represent the same agreement.

 

Section 4.3            Severability. In case any provision in this Fifth
Supplement shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions of this Fifth Supplement shall
not in any way be affected or impaired thereby.

 

Section 4.4            Governing Law. THIS FIFTH SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Section 4.5            Amendments. This Fifth Supplement may not be modified or
amended except in accordance with the terms of the Base Indenture.

 

Section 4.6            Matters relating to the Trustee. The Trustee makes no
representations or warranties as to the correctness of the recitals contained
herein, which shall be taken as statements of the Co-Issuers, or the validity or
sufficiency of this Fifth Supplement and the Trustee shall not be accountable or
responsible for or with respect to nor shall the Trustee have any responsibility
for provisions thereof. In entering into this Fifth Supplement, the Trustee
shall be entitled to the benefit of every provision of the Indenture relating to
the conduct of or affecting the liability of or affording protection to the
Trustee.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each party hereto represents and warrants to each other party hereto that this
Fifth Supplement has been duly and validly executed and delivered by such party
and constitutes its legal, valid and binding obligation, enforceable against
such party in accordance with its terms.

 

[Remainder of page intentionally left blank]

9



IN WITNESS WHEREOF, each of the Co-Issuers, the Trustee and the Securities
Intermediary have caused this Fifth Supplement to the Base Indenture to be duly
executed by its respective duly authorized officer as of the day and year first
written above.

 

  SONIC CAPITAL LLC, as Co-Issuer       By: /s/ Claudia S. San Pedro     Name:
Claudia S. San Pedro     Title: Executive Vice President and
Chief Financial Officer           SONIC INDUSTRIES LLC, as Co-Issuer          
By: /s/ Claudia S. San Pedro     Name: Claudia S. San Pedro     Title: Executive
Vice President and
Chief Financial Officer           AMERICA’S DRIVE-IN BRAND PROPERTIES LLC, as
Co-Issuer         By: /s/ Claudia S. San Pedro     Name: Claudia S. San Pedro  
  Title: Executive Vice President and
Chief Financial Officer           AMERICA’S DRIVE-IN RESTAURANTS LLC, as
Co-Issuer         By: /s/ Claudia S. San Pedro     Name: Claudia S. San Pedro  
  Title: Senior Vice President and Chief
Financial Officer

 

[Signature Page to Fifth Supplement]

 



  SRI REAL ESTATE HOLDING LLC, as Co-Issuer       By: /s/ Claudia S. San Pedro  
  Name: Claudia S. San Pedro     Title: Senior Vice President and Chief
Financial Officer         SRI REAL ESTATE PROPERTIES LLC, as Co-Issuer       By:
/s/ Claudia S. San Pedro     Name: Claudia S. San Pedro     Title: Senior Vice
President and Chief
Financial Officer

 

[Signature Page to Fifth Supplement]

 



  CITIBANK, N.A., in its capacity as Trustee and as Securities Intermediary    
  By: /s/ Anthony Bausa     Name:  Anthony Bausa     Title:  Senior Trust
Officer

 

[Signature Page to Fifth Supplement]

 



CONSENT OF SERVICER, CONTROL PARTY AND
CONTROLLING CLASS REPRESENTATIVE:

 

In accordance with Section 2.4 of the Servicing Agreement, Midland Loan
Services, a division of PNC Bank, National Association, as Control Party and in
its capacity as Control Party to exercise the rights of the Controlling Class
Representative (pursuant to Section 11.1(d) of the Base Indenture), and in its
capacity as Servicer, hereby consents to the execution and delivery by the
Co-Issuers and the Trustee of this Fifth Supplement to the Base Indenture.

 

MIDLAND LOAN SERVICES,
A DIVISION OF PNC BANK, NATIONAL ASSOCIATION           By: /s/ David A. Eckels  
    Name: David A. Eckels       Title: Senior Vice President    

 

[Signature Page to Fifth Supplement]

 